Citation Nr: 1629403	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  11-24 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to ratings in excess of 20 percent prior to November 13, 2012 and in excess of 40 percent from November 13, 2012 forward for lumbosacral spine post-operative residuals, degenerative joint disease and degenerative disc disease (back).

2. Entitlement to total disability based on individual unemployability (TDIU) prior to May 29, 2012.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975 and from September 1978 to April 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Veteran testified before the undersigned in a June 2012 hearing.  The Board previously considered these claims in May 2014 and remanded at that time.  Subsequently, the RO granted TDIU from May 29, 2012 and increased the back rating to 40 percent beginning on November 13, 2012.

The issue of entitlement to TDIU prior to May 29, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence shows symptoms analogous to favorable ankylosis of the thoracolumbar spine but not unfavorable ankylosis of the thoracolumbar spine or the entire spine.






CONCLUSIONS OF LAW

The criteria for a 40 percent rating, but not higher, for the back disability have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).
	
In March and October 2010, prior to adjudication of his claims, the RO sent the Veteran letters, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's disability claims in July 2010, November 2012, and October 2014.  There is no indication or assertion that these examinations were inadequate.  To the contrary, they provided thorough detail on diagnoses, symptoms, and impairment appropriate for ratings determinations.  

Following the Board's remand directives, the AOJ sent the Veteran a letter requesting identification of additional medical records and obtained a VA examination for his back.  In so doing, the RO substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the claims decided herein.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Rating Analysis

The Veteran contends that his back disability should at least be rated 40 percent disabling since the date of his claim.  See May 2016 appellate brief

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional loss-of-motion due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Disabilities of the low back are rated under section 4.71a for the musculoskeletal system.  The Veteran's back disability is currently rated 20 and then 40 percent disabling under Diagnostic Code (DC) 5243.  

Under the General Rating Formula for the Spine, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or, when the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 225 degrees; or when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  The criteria for a 50 percent rating are unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  Note (1) of that section provides that associated neurological abnormalities are to be rated separately.  38 C.F.R. § 4.71a.  

Alternatively, a back disorder can be rated as intervertebral disc syndrome (IVDS) with incapacitating episodes.  Under that option, a 40 percent rating is warranted for incapacitating episodes having a total duration of less than six weeks but more than four weeks and a 60 percent rating is warranted if incapacitating episodes have a total duration of at least six weeks during the past 12 months.  There is no corresponding note allowing for the separate evaluation of any associated neurologic abnormalities.  38 C.F.R. § 4.71a.  

Based on the evidence of record, the Board finds that the criteria for a 40 percent rating, but not higher, for the Veteran's back disability have been met for the entire period on appeal.  See 38 C.F.R. § 4.71a, DC 5243.  

The evidence shows symptoms analogous to favorable ankylosis of the thoracolumbar spine but not unfavorable ankylosis of the thoracolumbar spine or entire spine.  The September 2010 examiner noted that the Veteran had an operation in January 2004 with L2 to S2 posterolateral fusion due to lumbar stenosis and degenerative disc disease (DDD).  The November 2012 examiner also noted the 2004 fusion surgery.  The evidence shows that the Veteran's spine was fused through a large portion of his low back and he had resulting impairment.  The November 2012 examiner recorded significant limitation of motion, and there are no range of motion measurements between September 2010 and November 2012.  The Board finds that the spinal fusion was analogous to favorable ankylosis and a 40 percent rating is appropriate for the entire period on appeal.  See 38 C.F.R. § 4.71a, DC 5243.      

While the Board finds the symptoms analogous to favorable ankylosis, none of the examiners diagnosed ankylosis and the Veteran maintained the ability to bend.  The September 2010 examiner found pain, but no evidence of spinal ankylosis, IVDS, neurologic abnormalities, or flare-ups.  The examiner measured flexion to 70 degrees, extension to 25 degrees, and lateral flexion and rotation varying from 23 and 25 degrees with no pain on motion.  In a May 2012 statement, the Veteran reported being able to walk but not far and experiencing frequent falls.  His wife also reported trips and falls.  The November 2012 examiner recorded no flare-ups but disturbance in locomotion, tenderness, abnormal gait, abnormal spinal contour, flexion to 25 degrees, extension to zero degrees, and lateral flexion and rotation to five and 10 degrees.  The examiner found IVDS but no incapacitating episodes.  

During the October 2014 examination, the Veteran reported flare-ups where walking and bending exacerbated pain and that he could not lift over five to ten pounds.  The examiner recorded flexion to 25, extension to 5, less movement than normal, excess fatigability, pain, disturbance of locomotion, interference with sitting/standing/weight-bearing, lack of endurance, and muscle spasm resulting in abnormal gait.  The examiner found no evidence of ankylosis.  Based on the examiners' findings, the Veteran did not have ankylosis and he continued to demonstrate range of motion in his spine such that the 50 and 100 percent ratings for unfavorable ankylosis are not appropriate for his disability picture.  See 38 C.F.R. § 4.71a, DC 5243.  The Board has considered the Veteran's and his wife's reports of functional impairment, including flare-ups, but such symptoms do not affect the finding that there is no ankylosis, which must be made by a medical professional.  

In compliance with Note (1) to the General Rating Formula for the Spine, the RO granted separate ratings for right lower extremity radiculopathy in a February 2013 decision and left lower extremity radiculopathy in a November 2014 decision.  See 38 C.F.R. § 4.71a, 5243.  The right leg was assigned a 20 percent evaluation and the left leg a 10 percent evaluation.  The most recent examination reflects overall moderate right radiculopathy.  Findings included decreased muscle strength (4/5) as to right plantar flexion, dorsiflexion and great toe extension.  Reflexes were +1 in the knees, bilaterally.  There was decreased sensation in the feet/toes, bilaterally and straight leg raise was positive on the right side.  Constant pain was moderate on the right side, and intermittent pain was severe.  Paresthesias were mild and numbness was moderate on the right side.  Radicular findings were uniformly normal on the left side.

Neither the above-described findings, nor any other evidence of record, demonstrates severe radiculopathy on the right side or moderate on the left.  

Lastly, the evidence shows a surgical scar on the back.  See VA examinations.  Such a scar could be separately rated if it was painful, unstable, covered 39 square centimeters or more, or caused additional functional impairment.  See 38 C.F.R. § 4.118, DC 7802, 7804, 7805.  However, the November 2012 and October 2014 examiners noted that the scar was not painful, unstable, at least 39 square centimeters, or causing functional impairment.  There is no evidence to the contrary.  Therefore, a separate rating is not appropriate for back scar.  See 38 C.F.R. § 4.118.

The Board has considered all analogous codes in compliance with Schafrath, but the Veteran's back disability could not receive a higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are also not appropriate, because the back symptoms were generally the same throughout the period on appeal.  See Hart, 21 Vet. App. at 509-10.        

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the rating criteria and associated case law consider limitation of motion, pain, and functional impairment, such as limitations on standing and weight bearing.  All of the Veteran's symptoms have been considered, and the rating code is sufficient to rate his disability picture.  

There are no symptoms that have not been rated in connection with a service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  As such, there is no combined effect, which is exceptional and not captured by the schedular evaluations.  See Johnson v. McDonald, 762 F.3d 1362 (2014).  Accordingly, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  


ORDER

A 40 percent rating, but not higher, for lumbosacral spine for the entire period on appeal is granted.


REMAND

A total disability rating may be granted where the schedular rating is less than 100 percent and the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  In this case, prior to May 29, 2012 the Veteran was service-connected for his right hand and back.  His highest combined disability rating was 40 percent.  See 38 C.F.R. § 4.25.  Based the Veteran's statement of work history, he is unemployed and stopped working in April 1999.  The current appeal period began on January 8, 2010.  The September 2010 examiner found that due to severe degenerative disc disease of lumbar spine, laminectomy and lumbar fusion, and decreased range of motion, the Veteran may not have been able to perform high impact labor jobs requiring heavy lifting more than 30 pounds or prolonged standing and long distance walking, but he may have been able to perform a light physical job or desk job.  He still would need to be allowed to take frequent breaks from sitting, as prolonged sitting caused pain to his lower back.    

For the period prior to May 29, 2012, the Veteran did not meet the threshold requirements for TDIU, which require a single disability rating of 60 percent or rating from combined disabilities of 70 percent.  See 38 C.F.R. § 4.16(a).  Nevertheless, VA's policy is to rate totally disabled all veterans who are unemployable.  In such cases, the rating boards should submit the case to the Director, Compensation Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(b).  Therefore, the Board remands this claim for the AOJ to refer to the Director, Compensation Service to consider TDIU from January 8, 2010 to May 29, 2012.  

Accordingly, the case is REMANDED for the following action:

1. Refer the claim for TDIU prior to May 29, 2012 to the Director, Compensation Service and notify the Veteran of such action.

2. If any claim remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


